internal_revenue_service number release date index number ------------------------ --------------------------------------- -------------------------- ----------------------------------- - department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-102188-05 date date -------------------------- ------------------- --------------------------- taxpayer ---------------------------------------------------------------- x y z dear -------------- this refers to a request filed on behalf of taxpayer regarding the late filing of a form_8716 election to have a tax_year other than a required tax_year taxpayer has requested that its late-filed form_8716 be considered timely filed under authority contained in sec_301_9100-3 of the procedure and administration regulations formed on x taxpayer a partnership represents that it filed form_8716 electing to use a taxable_year ending y effective z on a timely basis and that it has consistently filed form_1065 u s return of partnership income and form_8752 required_payment or refund under sec_7519 on a y year-end however the service_center where the taxpayer files its return has no record of receiving taxpayer’s form_8716 sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the taxable_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the election under sec_444 of the internal_revenue_code sec_301_9100-1 -2 and -3 set forth rules respecting the granting of extensions of time for making certain elections sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer's situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the plr-102188-05 requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election are closed by the period of limitations on assessment the information submitted and representations furnished by taxpayer and its tax professional establish that the taxpayer acted reasonably and in good_faith in respect to this matter furthermore we have determined that the granting of relief will not prejudice the interests of the government within the meaning of sec_301_9100-3 accordingly the requirements of sec_301_9100-3 for the granting of relief have been satisfied a copy of this letter and taxpayer's form_8716 electing to use a taxable_year ending date y should be forwarded to the service_center where taxpayer files its returns of tax within days of the date of this letter a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling which is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure
